IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON


STATE OF WASHINGTON,                         )         No. 80728-5-I
                                             )
                     Respondent,             )         DIVISION ONE
                                             )
               v.                            )         UNPUBLISHED OPINION
                                             )
J.L.R.,                                      )
                                             )
                     Appellant.              )
                                             )

          ANDRUS, A.C.J. — J.R. was convicted of malicious mischief in the third

 degree, reckless driving, and operating a motor vehicle without a valid driver’s

 license after she lost control of her car while doing “doughnuts” and spun out onto

 a soccer field. She appeals the malicious mischief conviction, arguing there was

 insufficient evidence to prove she acted maliciously. We conclude the evidence

 was sufficient and affirm the conviction.

                                       FACTS

          On January 10, 2019, Burlington Police Officer Brandon Kuschnereit

 responded to calls of a vehicle in a field at Skagit River Park in Burlington,

 Washington. When he arrived, he saw a Toyota 4-Runner stuck in the grass on

 the soccer field, approximately 30 feet away from the adjacent gravel road.
No. 80728-5-I/2


       Officer Kuschnereit found four occupants in the vehicle: J.R., the driver, and

three passengers. J.R. was only fifteen at the time and had no valid driver’s

license.

       Officer Kuschnereit saw a number of circular tire tracks and concluded the

vehicle had been spinning, lost traction, and then “entered the grassy area of the

soccer field where it continued to accelerate and turn,” causing deep gouges in the

grass. He testified that the gouges covered approximately 100 feet and were as

deep as five or six inches. When Officer Kuschnereit asked J.R. about the tire

tracks, J.R. told the officer that she had intentionally made the tracks in the gravel

by accelerating and turning but insisted she had lost control of the vehicle and had

accidentally driven off the gravel roadway. Employees from the city of Burlington

originally estimated that the cost to repair the damage to the soccer field would be

approximately $1500, but managed to complete repairs in-house for only $140.

       The State charged J.R. with malicious mischief in the second degree,

reckless driving, and driving without a valid operator’s license. The trial court found

that J.R. had intentionally spun her tires on the gravel road while doing “doughnuts”

or “brodies” and, as a result, lost control of her vehicle and unintentionally went

into the grass soccer field.     The court further found that it was reasonably

foreseeable that driving in such manner could have serious consequences,

including losing control and driving into the field. But the court found that the State

had proved only damage of between $100 and $175, and thus found J.R. guilty of

the lesser included offense of malicious mischief in the third degree. The court

also found her guilty of reckless driving, and driving without a valid operator’s



                                         -2-
No. 80728-5-I/3


license. The court sentenced J.R. to 16 hours of community service and six

months of supervision.

                                             ANALYSIS

        On appeal, J.R. argues there was insufficient evidence to support her

malicious mischief conviction because the State failed to prove she acted with

malice in causing damage to the soccer field. 1

        To satisfy the Fourteenth Amendment’s due process guarantee, the State

must prove every element of a crime beyond a reasonable doubt. U.S. CONST.

amend. XIV; State v. Chacon, 192 Wn.2d 545, 549, 431 P.3d 477 (2018). Because

the sufficiency of the evidence is a question of constitutional law, we review this

issue de novo. State v. Rich, 184 Wn.2d 897, 903, 365 P.3d 746 (2016).

        In considering a challenge to the sufficiency of the evidence, we determine

whether, after viewing the evidence in the light most favorable to the State, any

rational trier of fact could have found the essential elements of the crime beyond

a reasonable doubt. State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d 1068 (1992);

Jackson v. Virginia, 443 U.S. 307, 318, 99 S. Ct. 2781, 61 L. Ed. 2d 560 (1979).

A claim of insufficiency admits the truth of the State’s evidence and all reasonable

inferences a trier of fact can draw from that evidence. Salinas, 119 Wn.2d at 201.

We defer to the trier of fact on issues of conflicting testimony, credibility of

witnesses, and the persuasiveness of the evidence. State v. Killingsworth, 166

Wn. App. 283, 287, 269 P.3d 1064 (2012).


1
  J.R. also argued in her opening brief that the juvenile court erred in failing to file findings of fact
and conclusions of law as required under JuCR 7.11(d). The trial court, however, entered written
findings before the State submitted its responsive brief. Because the trial court has now entered
the required findings, we deem the issue moot. See State v. Cruz, 189 Wn.2d 588, 597, 404 P.3d
70 (2017) (a case is moot if a court cannot provide effective relief or the relief sought).
                                                 -3-
No. 80728-5-I/4


       A person is guilty of malicious mischief if he or she knowingly and

maliciously causes physical damage to the property of another.                  RCW

9A.48.090(1)(a). A person “acts knowingly” when he or she is “aware of a fact” or

has “information which would lead a reasonable person in the same situation to

believe that facts exist” that are “described by a statute defining an offense.” RCW

9A.08.010(1)(b). A trier of fact is permitted to find knowledge if there is sufficient

information that would lead a reasonable person to believe that a fact exists. State

v. R.H.S., 94 Wn. App. 844, 847, 974 P.2d 1253 (1999). To be malicious, an act

must evince “an evil intent, wish, or design to vex, annoy, or injure another person.”

RCW 9A.04.110(12). Malice may be inferred from acts done in willful disregard of

the rights of another or an act wrongfully done without just cause or excuse. Id.

This permissive inference is valid when “there is a ‘rational connection’ between

the proven fact and the inferred fact, and the inferred fact flows ‘more likely that

not’ from the proven fact.” State v. Ratliff, 46 Wn. App. 325, 330-31, 730 P.2d 716

(1986) (quoting County Court of Ulster County v. Allen, 442 U.S. 140, 165, 99 S.

Ct. 2213, 60 L. Ed. 2d 777 (1979)).

       J.R. contends there is no evidence she acted maliciously in causing

damage to the soccer field and that, at most, her actions were negligent. But the

evidence, taken in the light most favorable to the State, shows that J.R.’s actions

went beyond a failure to exercise ordinary care.         Negligent driving includes

behaviors like failing to use a turn signal or indicator light or speeding. See Smith

v. Fourre, 71 Wn. App. 304, 309-10, 858 P.2d 276 (1993) (jury allowed to find

negligence where a truck driver failed to use a turn signal); Amrine v. Murray, 28



                                        -4-
No. 80728-5-I/5


Wn. App. 650, 658, 626 P. 2d 24 (1981) (driving at a speed greater than that

permitted by statute is negligence per se).

       By contrast, J.R. intentionally accelerated and spun her car around in

doughnuts. These actions damaged the gravel road. Her decision to drive in this

reckless manner led her to lose control of the car and drive onto the soccer field,

where she continued to spin her tires, leaving ruts of five or six inches in depth.

Her loss of control and the damage she caused to the soccer field were reasonably

foreseeable consequences of her reckless driving.

       Moreover, Officer Kuschnereit testified that J.R. was nonchalant, laughing,

and playing on her phone while he was talking to her, from which a trier of fact

could conclude J.R. had little regard for the fact that she had driven so recklessly

and caused so much damage to the gravel road and the adjacent soccer field.

There is a rational connection between the evidence demonstrating that J.R. drove

with the willful disregard for the rights of others and the inference that she acted

with malice.

       Viewing the evidence in the light most favorable to the State, there is

sufficient evidence to demonstrate that J.R. knowingly and with “willful disregard

of the rights of another” caused damage to the gravel road and the soccer field.

Accordingly, we affirm her conviction for malicious mischief in the third degree.




WE CONCUR:




                                       -5-